Case 1:20-cv-00280-SCY-KK Document 19 Filed 06/05/20 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

ERICK LAY,

V.

Plaintiff, Case No. 1:20-cv-00280-SCY-KK

WAL-MART STORES EAST, L.P.,

Defendant.

AMENDED COMPLAINT FOR PERSONAL INJURY

COMES NOW Plaintiff Erick Lay, through undersigned counsel, Stacy H. Sutherland,

ABQ Accident Attorney, L.L.C. and states as follows:

1.

2.

The injury occurred in Bernalillo County, New Mexico.

Plaintiff is a resident and domiciliary of Bernalillo County, New Mexico.

Defendant is a foreign limited partnership, doing business in New Mexico as Walmart.

On or about June 16, 2018, Plaintiff was on Defendant’s property for Defendant’s business
purpose and at the Defendant’s invitation.

The injury occurred when Plaintiff slipped on water on the polished floor of Defendant’s
store #850 and fell to the floor.

Defendant’s premises were in an unreasonably dangerous condition in that water was
present on Defendant’s polished floor, without warning to others.

Defendant’s employees and/or agents were negligent in failing to keep the premises in a
safe condition, causing Plaintiff's injury.

Defendant, through its employees or agents, knew or should have known that the polished
10.

11.

12.

Case 1:20-cv-00280-SCY-KK Document 19 Filed 06/05/20 Page 2 of 3

floors combined with unmarked water on the floor represented a potential danger to
visitors, but Defendant, through its employees or agents, did nothing to correct the
dangerous condition.

Defendant, through its employees and agents, was negligent in the following respects:

a. creating the dangerous condition,

b. failing to inspect, discover, and correct the dangerous condition,
c. failing to warn the Plaintiff of the dangerous condition, and

d. failing to protect the Plaintiff from the dangerous condition.

Defendant is liable for any negligence of its employees through the doctrine of respondeat
superior.

As a proximate result of the direct or vicarious negligence of Defendant, Plaintiff

has suffered injuries.

As a result, Plaintiff sustained the following damages:

a. medical expenses,

b. lost earnings and future impaired earning capacity,
c. loss of enjoyment of life,

d. pain and suffering, past and future, and

e. nonmedical expenses.

WHEREFORE, Plaintiff prays for judgment against the Defendant for the following:

1. compensation for the Plaintiff's losses,

2. pre- and post-judgment interest,
Case 1:20-cv-00280-SCY-KK Document 19 Filed 06/05/20 Page 3 of 3

3. costs, and

4, such other relief as the court may deem proper.

Respectfully submitted:
ABQ Accident Attorney, LLC

     

Stacy H.Sutherland
Attorney for the Plaintiff
3900 Juan Tabo NE, Suite 17
Albuquerque, NM 87111
phone: (505) 506-2504

fax: (505) 288-3560
ssutherlandesq@aol.com
